Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 6/16/2020.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claim 20 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
(i) The following terms lack antecedent basis:	
the set of jobs (line 2).  Correction is required.
(ii) The applicant recites “The system of claim 17” on line 1, which is an inappropriate dependent.  For the purpose of art rejection, it is interpreted as “The system of claim 19” as best understood and as it appears to be.  Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Behera U.S Patent No. 11,243,843 in view of Ito U.S Patent No. 9,384,035.
As to claim 1, Behera teaches a computer-implemented method of dynamically determining progress of a computer-implemented process within an information management system (Fig. 1B and associated specifications), the computer-implemented method comprising: 
as implemented by one or more hardware processors of a client within the information management system (…the client device (104) may include and allocate various resources (e.g., computer processors, memory, storage, virtualization, network bandwidth, etc.)…, lines 64-67 column 3), the one or more hardware processors configured with specific computer-executable instructions, 
receiving a request to perform a job associated with a subclient (…a request is received from the client device manager (described above) (see e.g., FIG. 1A). In one embodiment of the invention, the request may take form as a backup operation request, which may be directed to carrying out a backup operation on the client device targeting one or more assets belonging to a service executing thereon…, lines 38-44 column 7); 
determining a job type of the job (…a determination is made as to whether the request (received in Step 200) is a backup operation request…, lines 52-53 column 7); 
accessing job completion metadata associated with the job type and the subclient (…in facilitating backup and backup discovery operations, the protection agent (128) may maintain and/or access backup operation metadata (130), which may be stored in memory (not shown) or in the client storage array (122). The backup operation metadata (130) may refer to information descriptive of a backup operation targeting one or more assets (126A-126N) of a given service (120A-120N), which is currently being performed or had just recently completed on the client device (104). By way of examples, backup operation metadata (130) may include, but is not limited to, a status label indicating a current status of the backup operation (e.g., in-progress, successfully completed, failed, etc.), a failure reason description detailing the reason(s) for the incompletion of the backup operation (if applicable), target backup device (106) information (e.g., backup device hostname, backup device credentials, etc.) associated with the backup operation, a target device profile (e.g., a local storage, a cloud storage, object storage, etc.), and a backup operation type (e.g., a backup, a replication, etc)…, lines 25-44 column 6); 
Behera does not teach estimating a job completion time for the job based at least in part on the job completion metadata; 
determining phases of the job, wherein each phase comprises a distinct task in the performance of the job; 
estimating a phase completion time for each phase of the job based at least in part on the job completion metadata and the job completion time; and 
during performance of each phase of the job, displaying an indication of a completion status of the phase of the job based at least in part on the estimated phase completion time corresponding to the phase of the job. 
Ito teaches a system of live migration of data from a source to a destination (Fig. 7 and associated specifications) wherein the system estimates a job completion time for a job based at least in part on the job completion information (…In the progress status display area 323, a progress situation of the live migration is displayed. Concerning a progress situation, for instance, a start time point 332 of a live migration process, elapsed time 333 from a start, expected remaining time (expected completion time) 335 to a completion of the live migration process, expected remaining time (timeout time) 334 to timeout, and a situation 331 of a process currently in execution and such are displayed…, lines 12-19 column 10); 
determining phases of the job, wherein each phase comprises a distinct task in the performance of the job (…In the execution step display area 324, already executed steps, step in execution, steps to be executed, and such in the live migration process are displayed in a list form. Then, for each step, a step name, an execution status of executed/in execution/unexecuted and such, time spent for execution (execution time), description of process content, and such are displayed…, lines 27-33 column 10); 
estimating a phase completion time for each phase of the job based at least in part on the job completion information and the job completion time (…Concerning a progress situation, for instance, a start time point 332 of a live migration process, elapsed time 333 from a start, expected remaining time (expected completion time) 335 to a completion of the live migration process, expected remaining time (timeout time) 334 to timeout, and a situation 331 of a process currently in execution and such are displayed…, lines 13-19 column 10); and 
during performance of each phase of the job, displaying an indication of a completion status of the phase of the job based at least in part on the estimated phase completion time corresponding to the phase of the job (the user interface of Fig. 7 and associated specifications, and the discussions of areas 324, 331, 332, 333, 334 and 335, column 10).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Behera reference to include the teachings of Ito reference because by estimating the job completion time, determining phrases of the job, estimating a phase completion time, and displaying the progress status, the system allows a user to manage and control more in detail a status concerning a data migration, as disclosed by Ito (lines 56-67 column 1).
As to claim 2, Behera as modified further teaches the subclient comprises one or more file storage locations within one or more primary storage devices of the client (…the client storage array (122) may refer to physical data storage across which various forms of data--e.g., one or more assets (126A-126N) (described below)--may be maintained. The client storage array (122) may be implemented using one or more client storage devices (124A-124N). Each client storage device (124A-124N) may encompass non-transitory computer readable storage media on which data may be stored in whole or in part, and temporarily or permanently…, lines 15-23 column 5). 
As to claim 3, Behera as modified further teaches the job comprises a backup job and the job type comprises a type of backup job (…the request may take form as a backup operation request, which may be directed to carrying out a backup operation on the client device targeting one or more assets belonging to a service executing thereon…, lines 40-44 column 7). 
As to claim 4, Behera as modified further teaches the type of backup job comprises an incremental backup, a differential backup, a snapshot; or a full backup (…the request may take form as a backup operation request, which may be directed to carrying out a backup operation on the client device targeting one or more assets belonging to a service executing thereon…, lines 40-44 column 7). 
As to claim 5, Ito further teaches during performance of each phase of the job: determining the completion status of the phase of the job based at least in part on one or more job metrics associated with the job; and updating the indication of the completion status of the phase of the job based at least in part on the determined completion status of the phase of the job (the user interface of Fig. 7 and associated specifications, and the discussions of areas 324, 331, 332, 333, 334 and 335, column 10).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 6, Ito further teaches the indication of the completion status comprises a time-to-completion, or a time-elapsed (the discussions of areas 324, 331, 332, 333, 334 and 335, column 10).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 17, note the discussion of claim 1 above. 

5.  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Behera in view of Ito, and further in view of Yao U.S Publication No. 2012/0260039.
As to claim 15, Behera as modified by Ito does not teach displaying a progress bar using an exponential decay as performance of the phase approaches completion. 
Yao teaches a backup system wherein a progress bar using an exponential decay is used to indicate the backup is approaching completion (Fig. 3C and associated specification).   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Behera reference as modified by Ito reference to include the teachings of Yao reference because by using a progress bar, the system could show the user in real time the amount of data being transferred, as disclosed by Yao (paragraph 0016 pages 1-2).
Allowable Subject Matter
6.  Claims 7-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 8,665,275 discloses GUI timeline graph for navigating events of a backup job.
U.S Patent No. 11,010,083 discloses a bulk request being used to migrate data from a first storage device to a second storage device.
U.S Patent No. 9,600,376 discloses backup and replication configuration.
U.S Patent No. 11,294,870 discloses database migration to a selected database.
U.S Publication No. 2016/0004708 discloses a technique for enabling archive data created in an archive storage to be utilized as backup data.
U.S Publication No. 2014/0250078 discloses multiphase deduplication performed during the creation of backups of storages.
U.S Publication No. 2013/0205108 discloses managing reservation-control in a storage system that consists of a plurality of interfaces and a common storage resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194